Citation Nr: 0703234	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-22 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1962, from May 1963 to February 1967, and from 
February 1969 to June 1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision 
prepared by the Salt Lake City, Utah, Department of Veterans 
Affairs (VA) Regional Office (RO) for the Anchorage, Alaska, 
RO which continued a 20 percent disabling rating for 
lumbosacral strain with disk disease and arthritis.

The veteran and his wife presented testimony before the 
undersigned in May 2006.  The transcript has been obtained 
and associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he is entitled to a disability 
rating in excess of 20 percent disabling for his lumbosacral 
strain with degenerative disc disease.  Specifically, he 
contends that his symptoms to include, chronic pain, 
radiculopathy, numbness, weakness, loss of range of motion, 
and failed lumbar epidural steroid injections and radio 
frequency lesioning, warrant a higher rating.  A preliminary 
review of the record discloses that additional development is 
required prior to appellate disposition of the matter.

Historically, service connection for lumbosacral strain was 
awarded in a March 1983 rating decision.  The RO assigned a 
noncompensable rating under 38 C.F.R. § 4.71a (1983), 
diagnostic code 5295, effective July 1982.  In February 1993, 
the evaluation was increased to 20 percent disabling 
effective January 1986.  However, the veteran's disability 
was reclassified as lumbosacral strain with L5-S1 disc and 
joint disease under 38 C.F.R. § 4.71a (1993), diagnostic 
codes 5293 and 5295.  The 20 percent rating has been in 
effect since that time.  The veteran filed his request for an 
increased rating in January 2003.  The RO continued the 20 
percent disabling rating in the September 2003 rating 
decision.  The veteran disagreed with the 20 percent rating 
and initiated the instant appeal.

Prior to the veteran's appeal, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under revisions to diagnostic code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  

During the pendency of the appeal, on September 26, 2003, 
revisions were made to the VA rating schedule, which 
established a General Rating Formula for Diseases and 
Injuries of the Spine.  Intervertebral Disc Syndrome is now 
rated under diagnostic code 5243.  38 C.F.R. § 4.71a (2006).  
However, it is still based on total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 
3-00 (April 10, 2000).

Based on a review of the evidence of record, which contains 
objective findings of neurological involvement, e.g. 
radiating pain into the lower extremities and no deep tendon 
reflex response in the right ankle, the Board finds that the 
VA examinations of record are inadequate for evaluating the 
chronic neurologic manifestations of the veteran's 
lumbosacral strain with degenerative disc disease. 38 C.F.R. 
§ 4.70.  In addition, a re-examination is necessary to verify 
whether assigning separate ratings for the orthopedic and 
neurologic manifestations would result in a higher 
evaluation.  38 C.F.R. §§  3.327(a), 4.25, 4.71a.

The examiner will be asked to answer the specific questions 
set forth in the numbered paragraphs below.  Since the Board 
has determined that a medical examination is necessary in the 
instant case, the veteran is hereby informed that 
38 C.F.R. § 3.326(a) provides that individuals for whom an 
examination has been authorized and scheduled are required to 
report for such examination.  The provisions of 38 C.F.R. § 
3.655 address the consequences of a veteran's failure to 
attend a scheduled medical examination.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

A review of the record also reveals the veteran applied for 
Social Security Disability benefits.  A copy of the 
Administrative decision and the underlying treatment records 
utilized in reach the aforementioned determination have not 
been associated with the claims folder.  Such records must be 
obtained on remand.  38 C.F.R. § 3.159(c)(2).  

Ongoing VA medical records dated after March 2005 pertinent 
to the issue on appeal should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

All efforts to obtain the above-mentioned records must be 
clearly documented in the claims folder.  


Accordingly, the case is REMANDED for the following action:

1. The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the AMC should 
review the information and the evidence 
presented with the claim and to provide 
the claimant with notice of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim as 
reasonably contemplated by the 
application.  

2.  The AMC should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.
All efforts to obtain these records 
should be clearly documented in the 
claims file.   

3.  The AMC should obtain all outstanding 
VA outpatient treatment records dated 
after March 2005.  All information, which 
is not duplicative of evidence already 
received, should be associated with the 
claims file.

4.  If the AMC is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).
5.  Thereafter, the AMC should arrange 
for an examination of the veteran by a VA 
neurologist to evaluate the chronic 
neurologic manifestations of the 
veteran's lumbosacral strain with 
degenerative disc disease along with 
evaluations for all other disabilities.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Whether the veteran's lumbosacral strain 
with degenerative disc disease is 
manifested by neurologic disabilities 
using the evaluation criteria for the 
most appropriate neurologic diagnostic 
code or codes, e.g. diagnostic code 8520 
for paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a (2006).  If the 
examiner finds there is neurologic 
involvement, to include paralysis of a 
specific peripheral nerve, the examiner 
should indicate whether the paralysis is 
complete or incomplete.  If incomplete 
paralysis is present, the examiner should 
state whether it is mild, moderate, 
moderately severe, or severe. 

The examiner is asked to take into 
account the note listed below which has 
been added following the General Rating 
Formula for Diseases and Injuries of the 
Spine.

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code. 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Following such development, the AMC 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  If 
any such action does not resolve the 
claim, the AMC shall issue the veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  VA will notify the veteran if further action is 
required on his or her part.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


